Citation Nr: 1510807
Decision Date: 12/29/14	Archive Date: 04/16/15

DOCKET NO. 12-27 202      DATE DEC 29 2014

On appeal from the Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for major depressive disorder, as secondary to service-connected left ankle disability.

2. Entitlement to a rating in excess of 50 percent for major depressive disorder, as secondary to service-connected left ankle disability, on and after February 1, 2013.

3. Entitlement to service connection for a lumbar spine condition, to include lumbar sprain and degenerative disc disease.

REPRESENTATION 

Appellant represented by:  Jan Dils, Attorney

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to April 1993 and from January 1999 to November 2000.

These matters come before the Board of Veterans Appeals (Board) on appeal from November 2006 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The November 2006 rating decision denied service connection for degenerative joint disease of the lumbar spine. The August 2012 rating decision granted service connection for major depressive disorder, secondary to service-connected left ankle disability at 30 percent disabling, effective January 24, 2007.

In August 2014, the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge. A transcript of that hearing is of record.

As shown below, the Board is granting an increased rating for major depressive disorder to 50 percent disabling for the entire time frame on appeal. In light of the Veteran's August 2014 hearing testimony regarding his increased symptomatology, the Board is remanding the issue for entitlement to a rating in excess of 50 percent for major depressive disorder, recurrent, secondary to service-connected left ankle disability, on and after February 1, 2013.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to a rating in excess of 50 percent for major depressive disorder, as secondary to service-connected left ankle disability, on and after

-2-

February 1, 2013, and entitlement to service connection for a lumbar spine condition, to include lumbar sprain and degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected major depressive disorder, secondary to service-connected left ankle disability resulted in manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent for major depressive disorder have been met for the entire time frame on appeal. 38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16, 4.21, 4.126, 4.130, Diagnostic Code 9434 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION 

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice

-3-

must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004). If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error. Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication. May field v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Specifically, the Veteran was notified by April 2006 and August 2011 letters that also discussed the evidence required for a claim based on secondary service connection.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided. Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); May field v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2014 statement of the case.

-4-

Overton v. Nicholson, 20 Vet. App. 427 (2006)(Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The appellant has not referred to any additional, unobtained, relevant, available evidence. While the Board did not obtain a VA opinion on whether the Veteran's hypertension was etiologically related to service, the duty to assist does not require such assistance whereas here, the only indication of record of the claimed relationship is the Veteran's conclusory generalized statement. See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues). Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2014). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the

-5-

Veteran's disability. 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2014). It is not expected that all cases will show all the findings specified. However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2014).

Psychiatric disorders are rated through the use of a general rating formula set forth in 38 C.F.R. § 4.130 (2014). The Veteran is currently rated at 30 percent for his service-connected major depressive disorder under DC 9434, which is subject to this general rating formula. In order to be entitled to the next-higher 50 percent rating, the evidence must show there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work, like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or

-6-

communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

After a review of the pertinent evidence, the board finds that the weight of the evidence supports a disability rating of 50 percent for the entire period on appeal. More specifically, the record reflects that the Veteran experiences occupational and social impairment with reduced reliability and productivity due to symptoms which include circumstantial, circumlocutory speech, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships. See 38 C.F.R. § 4.130, DC 9434 (2014).

A November 2008 VA examination report reflects that the Veteran was being followed at the Huntington VA Medical Center regularly for depression. The Veteran described monthly suicidal ideation (with no intent), chronic sleep impairment, depressed mood with disturbance in motivation for activities previously enjoyed, social isolation, forgetfulness, difficulty concentrating, loss of appetite, and feelings of worthlessness. The Veteran was given a diagnosis of major depressive disorder, recurrent, moderate. His GAF score was 50, which indicates serious symptoms, or serious impairment in occupational and social functioning. It was determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the veteran's inability to perform occupational tasks (although generally satisfactorily with routine behavior, self-care, and conversation normal).

A January 2013 VA examination report reflects the Veteran reported symptoms of depressed mood with disturbance in motivation, irritability, sleep disturbance, social isolation, difficulty maintaining effective social relationships, and feelings of worthlessness and hopelessness. He stated that he had not recently experienced suicidal ideation. The examiner specifically noted symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, forgetting to complete tasks,

-7-

and difficulty in establishing and maintaining effective work and social relationships. The Veteran was given a diagnosis of Axis I depressive disorder, NOS, and Axis IV social isolation. His GAF score was 60, indicative of moderate impairment in social or occupational functioning. It was determined that the Veteran had some occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally satisfactorily with routine behavior, self-care, and conversation normal).

At the Veteran's hearing before the Board in August 2014, the Veteran testified that his symptoms had worsened since his last VA examination on January 31, 2013.

The Veteran has not exhibited symptoms warranting a disability rating greater than 50 percent at any time during the period prior to February 1, 2013. In this regard, the Board notes that he has not demonstrated deficiencies in areas such as judgment or thinking, nor has he experienced such serious symptoms as obsessional rituals, illogical speech, or near-continuous panic. While the Veteran has described depressed mood, nothing in the record indicates that he has any difficulty functioning independently, appropriately and effectively because of it. Although he struggles with anger and irritability, the Veteran has not had any periods of violence. Additionally, the Board notes that while the Veteran has had periods of suicidal ideation, he acknowledged that he has no intent to follow-through. Furthermore, the totality of the Veteran's symptoms more nearly approximate the criteria for a rating of 50 percent for his major depressive disorder. 38 C.F.R. § 4.7 (2014).

The Veteran's treatment records, and the Veteran's report of symptoms, consistently reflect he has disturbances of motivation and mood, forgetfulness, social isolation, and difficulty in establishing and maintain effective work and social relationships. The Board finds that this level of symptomatology is consistent with a rating of 50 percent. See 38 C.F.R. § 4.130, DC 9434 (2014).

In summary, the Board will give the Veteran the benefit of the doubt, and conclude that the evidence supports a finding that an initial disability rating of 50 percent, but

-8-

no higher, for major depressive disorder is warranted throughout the entire time period on appeal.

Extraschedular Consideration and Other Matters

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU). Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. §§ 3.340, 4.16 (2014). However, the Veteran has not stated and the evidence of record does not otherwise suggest that his depressive disorder is sufficiently incapacitating as to prevent the Veteran from obtaining and maintaining a substantially gainful employment. Thus, the Board finds that the issue of entitlement to TDIU has not been raised with respect to the increased initial rating claim. 38 C.F.R. §§ 3.340, 4.16 (2014).

The Board has also considered whether referral is warranted for consideration of an extraschedular rating. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1) (2014).

The criteria for such an award are a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. 38 C.F.R. § 3.321(b) (2014).

Extraschedular consideration involves a three step analysis. First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops. If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine

-9-

whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. If so, the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determining whether justice requires the assignment of an extraschedular rating. Thun v. Peake, 22 Vet. App. 111(2008).

Here, the Board finds that all of the experienced symptoms of the Veteran's major depressive disorder are contemplated by the schedular criteria. 38 C.F.R. §§ 4.85; 4.130 (2014). The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms. Essentially, the Veteran has reported anxiety, depression, depressed mood and motivation, memory problems, and difficulty in social and work relationships. All of those symptoms are consistent with those listed in the schedular criteria. As to the severity of the symptoms, the schedular criteria contemplate the different levels of severity that the Veteran is currently experiencing. Therefore, the Board finds that referral for extraschedular consideration is not warranted.

ORDER

Entitlement to an initial rating of 50 percent for the entire period on appeal for major depressive disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

REMAND

Although the Board sincerely regrets any additional delay, the issues of entitlement to a rating in excess of 50 percent for major depressive disorder, secondary to service-connected left ankle disability, on and after February 1, 2013, and service connection for a lumbar spine condition, to include lumbar sprain and degenerative disc disease must be remanded for further development. A remand is necessary so

-10-

that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate the claims on appeal. 38 U.S.C.A. 5103A (West 2002 & Supp. 2014), 38 C.F.R. 3.159(c) (2014). That duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran. 38 C.F.R. 3.159(c) (2014).

Major Depressive Disorder

Specifically, at his August 2014 Board hearing, the Veteran indicated that his psychiatric symptoms had worsened since his last VA examination in January 2013. He explained that he was having difficulty controlling his temper, having angry outbursts, experiencing daily panic attacks, and had no interest in things that used to give him enjoyment. He also stated his relationship with his family is strained due to his depression and lack of motivation, and that he felt like he was paranoid when around a lot of people. In light of his statements suggesting a possible worsening of psychiatric symptoms since the most recent VA examination, the most recent VA examination may not reflect the current state of the Veteran's psychiatric disorder. As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his psychiatric disability. Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Lumbar Spine Condition

The Veteran contends that he has a current lumbar spine disability that had onset in service, and in the alternative is secondary to his service-connected left ankle disability.

At the August 2014 Board hearing, the Veteran testified that he injured his back in service on two separate occasions during the course of his duties. Service treatment records are silent for complaints of or treatment for a back condition. However, the medical evidence of record shows that in May 2001, 6 months after he separated from service, the Veteran sought treatment for chronic low back pain. A May 2001 X-ray showed minimal degenerative disease, and a November 2001 X-ray showed arthritis of the lumbar spine, minimal. VA and private treatment records show a

-11-

long history of complaints and treatment for chronic low back pain. The Veteran currently has several diagnoses, to include degenerative bulging of lower 3 lumbar intervertebral discs, mild degenerative disc disease, lumbar disc protrusion, stenosis of the lumbar spine, and degenerative joint disease. Despite the Veteran's in-service injury and post-service treatment, he has not been afforded a VA examination or opinion to assess any current disability or link to service, to include as secondary to his service-connected left ankle disability. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such, the case must be remanded for a VA examination and etiological opinion.

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the record all identified
outstanding records of VA treatment related to the
Veteran's treatment for his psychiatric and lumbar spine
conditions. If any requested records are not available, or
the search for any such records otherwise yields negative
results, that fact should clearly be documented in the
claims file.

If the Veteran has received any private medical treatment, and the records of such treatment are not of record, he should be afforded a sufficient opportunity to submit them.

2.	Thereafter, the Veteran should be scheduled for a VA
examination in order to determine the current nature and
severity of his psychiatric disability. The Veteran's
claims folder must be made available to the examiner for
review in connection with the examination. The
examination report must reflect that such a review was
conducted. All indicated studies should be completed.

-12-

The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested since February 1, 2013 that are attributable to his service-connected psychiatric disability. The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran since February 1, 2013 that are attributable to his psychiatric disability. The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

3. Schedule the Veteran for a VA lumbar spine examination. The examiner must review the claims file and must note that review in the report. All necessary tests and studies should be accomplished and all clinical findings reported in detail. The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached. The examiner should consider the Veteran's reports of his in-service injuries and subsequent symptoms. The examiner should provide the following information:

(a) Diagnose all lumbar spine disabilities found.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any current lumbar spine disability is due to the Veteran's service.

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine

-13-

condition was caused by the Veteran's service-connected left ankle disability.

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed lumbar spine condition is aggravated by the Veteran's service-connected left ankle disability. Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 38 C.F.R. §3.310(2014).

4. Then readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

-14-



